Poet

: we Mat - 6
~ (A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ° , Page 1 of 1

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America -JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Ivan Hernandez-Luis . Case Number: 3:20-mj-20245
David R. Silld
Defendant's Attorney
REGISTRATION NO. 94082298 .
FEB 9 8 202)
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint. — CLERK US DISTRICT COURT
. : : i SOUTRERN DiSTAtCtT TGF DEPLITY
C] was found guilty to count(s) BY
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s)
CL] Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

wa

\ZI“TIME SERVED | Co: , ____ days

 

Assessment: $10 WAIVED Fine: WAIVED

X] Court recommends USMS, ICE or DHS or other arresting agency return all property and ali documents in
the defendant’s possession at the tine of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, February 3, 2020
Date of Imposition of Sentence .

DuSM TTT | HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

    

Received

Clerk’s Office Copy | - | 3:20-mj-20245

 

 
